Citation Nr: 0908838	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-25 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a lumbar spine condition, 
and, if so, service connection for a lumbar spine condition 
to include as secondary to the service-connected right ankle 
disability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran had active military service from December 1948 to 
December 1951.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2005 RO rating decision. 

The Board must address the question of whether new and 
material evidence has been received to reopen the claims, 
because the issues go to the Board's jurisdiction to reach 
and adjudicate the underlying claims de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that the issue of entitlement to service 
connection for back disorder was originally adjudicated on a 
basis as secondary to the service-connected right ankle 
disability.  

The Veteran then submitted a claim on a direct service 
connection basis.  However, in the recent case of Robinson v. 
Mansfield, 21 Vet. App. 545 (2007) the court cited Roebuck v. 
Nicholson, 20 Vet. App. 307, 313 (2006), which held that 
"although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim."  Therefore, the 
Board will adjudicate it on a direct and secondary service 
connection basis.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  In a September 1989 rating decision, the RO denied the 
Veteran's original claim of service connection for a back 
condition as secondary to the service-connected right ankle 
condition.  The Veteran then applied to reopen the claim on a 
direct basis in October 1989, but the RO denied this in a 
December 1991 RO rating decision.  

3.  In a June 1992 rating decision, the RO denied reopening 
the service connection claim for a back condition; the 
Veteran did not file a timely appeal.  

4.  The evidence added to the record is neither cumulative 
nor redundant of evidence previously of record, relates to 
previously unestablished facts necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim.  

5.  The current demonstrated low back disability manifested 
by pain and degenerative changes, including the residuals of 
a "strained muscle" and a compression fracture of the L1 
vertebra is shown to be due to a series of injuries, 
beginning with one incurred in service in 1950 in Korea and 
followed by a postservice fall from a ladder that as likely 
as note was caused by the Veteran's service-connected right 
ankle disability.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the previously denied claim of service connection for a low 
back condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
back disability manifested by pain and degenerative changes 
including the residuals of a "strained muscle" and a 
compression fracture of the L1 vertebra is either due to an 
injury that was incurred in service or proximately due to or 
the result of the service-connected right ankle disability.  
38 U.S.C.A. §§1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the fully favorable action taken 
hereinbelow, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  



II. Analysis

A.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

The Veteran submitted his original claim of service 
connection for a back condition as secondary to the service 
connected right ankle disability in December 1988.  In 
September 1989, the RO denied service connection on a 
secondary basis for a back condition.  

The Veteran applied to reopen the claim in October 1989, on 
the basis that a back condition was incurred in service.  In 
June 1992, the RO issued a rating decision that again denied 
the claim.  See 38 U.S.C.A. § 7105 (West 2008); 38 C.F.R. §§ 
3.105(a) (2008).  The veteran did not appeal from that 
decision.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

In January 2005, the Veteran petitioned to reopen the claim 
of service connection for a back condition.  

If a Veteran petitioned to reopen filed on or after August 
29, 2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence includes VA treatment records, which 
document the Veteran's recent health care with VA.  There 
also is a report of a VA examination in April 2005 showing 
the current severity of the service-connected right ankle 
disability.  Other private treatment records show ongoing low 
back manifestations and injuries following accidents in 
August 1995 and November 1998.  

The Board finds that this evidence is "new" in that it 
provides information that was not previously addressed by the 
RO.  It also is "material" in that it presents additional 
findings that support the Veteran's claim.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for a back disorder.  The appeal to this extent is allowed.  


B.  Service Connection for a Claimed Back Condition

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Veteran asserts that his current low back condition that 
is the result an injury sustained in combat while moving a 
"Quad 50" in 1950 during the initial stage of the Korean 
Conflict.  He reported being treated for this injury in a 
field hospital and has provided a buddy statement attesting 
that he witnessed the Veteran hurting his back while moving a 
"Quad 50" and being taken to the field hospital and then 
returning to duty in pain while in Korea.  

The Board notes that a layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Routen v. Brown, 
10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 
142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Thus, given that service treatment records may be not 
available to document this event due to the combat 
circumstances in Korea at that time, the Board accepts the 
lay statement as credible evidence of an injury in service.  
However, a veteran seeking service connection must show not 
only a current disability and an in-service injury but 
evidence of a medical nexus between them.  Hickson supra; 
Pond supra.  

Here, the submitted medical evidence, in the Board's opinion, 
first serves to establish a continuity of symptomatology and 
treatment for low back problems following service.  

A July 1989 private treatment record shows that the Veteran 
suffered a back injury from a July 1987 fall from a ladder 
and sustained a compression fracture of L1.  The Veteran 
asserted at the time that his right ankle gave out, causing 
him to fall from the ladder.  

During a May 1989 VA examination, the Veteran reported 
suffering a back injury due to his fall from a ladder was 
because of the service-connected ankle disability.  In 
addition, he reported in a statement at the same time that he 
also had sustained a "strained muscle" due to a back injury 
in August 1950 in Korea.  

The diagnoses at that time included those of history of 
injury to the right ankle and thigh in 1949 with moderate 
residual tendosynovitis of the right ankle and history of a 
spine injury with possible fracture of L1 vertebra due to a 
fall from a ladder in July 1987.  

Significantly, the VA examiner indicated that it "[was] 
questionable whether the spine condition [was] related to the 
lower extremity."  He opined that it "[was] conjectural and 
difficult to prove or disprove."  

In connection with a VA examination in June 1991, the Veteran 
related for clinical purposes that, in addition to suffering 
a compression fracture of the L1 vertebra, he had also had 
back pain since injuring his back in Korea.  

A private hospitalization record for a period in May and June 
2004 reported that the veteran had "acute lumbago with 
significant myofascial spasm" and "underlying chronic back 
pain secondary to previous traumatic injuries."  

The Board finds on this record that the medical evidence is 
in relative equipoise in showing that the currently 
demonstrated low back disability, including the residuals of 
a compression fracture of the L1 vertebral body, due to a 
series of low back injuries, that include the documented 
"strained muscle" injury that was incurred under dire 
combat conditions in service and a fall from a ladder after 
service that was as likely as not due to the service-
connected right ankle disability.  

Accordingly, in resolving all reasonable doubt in favor of 
the veteran, the Board finds that service connection for a 
low back disability manifested by pain and degenerative 
changes including the residuals of a "strained muscle" and 
a compression fracture of the L1 vertebra is warranted.  




ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a back disorder.  

Service connection for a lumbar spine disability manifested 
by pain and degenerative changes including the residuals of a 
"strained muscle" and a compression fracture of the L1 
vertebra is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


